With the Assembly's permission, my delegation would like to discharge what to us is an especially important duty. I hope it will not embarrass Mr. Amerasingihe if I extend to him our warmest congratulations on his election as President of the thirty-first session of the General Assembly.
46.	That tribute was paid to him because of his outstanding qualities as a state-man and an experienced diplomat. It is also a tribute to his country, Sri Lanka, an Asian country which has played a decisive role in the growing self-awareness of the Afro-Asian peoples of the world.
47.	One of the principal promoters of Pan-Asianism and the Afro-Asian spirit, Sri Lanka is a founding member of the movement of the non-aligned countries, which today encompasses nearly all the countries of the third world. At New Delhi in March-April 1947, at Belgrade in September 1961, earlier at Colombo in April 1954 and at Bandung in April 1955, Sri Lanka was instrumental in building the anti-colonialist and anti-imperialist movements of Africa and Asia. My country has participated in all the third-world conferences since Bandung and can bear witness to this statement.
48.	It was in view of that exceptional contribution to the awakening of those who have been exploited and colonized on the five continents that the Fifth Conference of Heads of State or Government of Non-Aligned Countries, meeting at Colombo, appointed Mrs. Bandaranaike, the Prime Minister of that country, Chairman of the non-aligned movement. That distinguished name of Bandaranaike which she so proudly bears calls forth moving memories of important stages in the emancipation struggle of the Afro-Asian peoples.
49.	President of the Third United Nations Conference on the Law of the Sea, representative of the Chairman of the Co-ordinating Committee on non-aligned countries, Chair-man of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the limits of National Jurisdiction, and Chairman of the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories- Mr. Amerasinghe has all the qualities and experience needed to conduct our work. The delegation of Mali wishes, through me, to assure him of our active co-operation.
50.	Secondly, I wish, through you, Mr. President, sincerely to thank Mr. Gaston Thorn, Prime Minister and Minister for Foreign Affairs of the Grand Duchy of Luxembourg, who so skilfully conducted the proceedings of the thirtieth session of the General Assembly. Thanks to his talents and vitality, he steered our difficult debates clear of a number of shoals. His success was particularly welcome to me because Luxembourg and my country have very friendly relations, both bilaterally and within the association of members of the European Economic Community and of the African, Caribbean and Pacific Group, in which he has been a prime mover.
51.	My delegation would not like to conclude these comments without expressing to the Secretary-General our appreciation for the outstanding services that he has rendered to the cause of peace and harmony in the world. He is a trustworthy man with a sense of duty. Mr. Kurt Waldheim, during his brief term of office, has traveled to all continents of the world to take our Organization's message of hope. My delegation wishes to express to him our appreciation for the exceptional contribution that he has made with his characteristic political courage to strengthening the role of the United Nations throughout the world.
52.	Scarcely two months after OAU did so, the United Nations, on 21 September last, admitted a new Member, the Republic of Seychelles. My delegation bids welcome to that fraternal country and extends to its Government and people our warmest congratulations. We wish to pledge to them Mali's fraternal co-operation. A multiracial country and member of OAU, which acceded to independence in peace and concord, the Seychelles will, I am sure, make a valuable contribution to our work.
53.	My delegation would like also to take this opportunity to pay a tribute to the victory of the valiant Angolan people over the imperialist forces and their puppets who tried to block their independence. We bow humbly in memory of all those patriots who have fallen for the sacred cause of freedom in Angola. The People's Republic of Angola is a reality today which the world cannot ignore. It is a member of OAU and is recognized by nearly all the States Members of our Organization. The victory of the heroic people of Angola, who fought spontaneously under the banner of the Movimento Popular de Libertao de Angola [MPLA], under the leadership of Agostinho Neto, is the victory of all peace-loving peoples in the world over colonialists and racists. It is also a victory for the United Nations, which has solemnly proclaimed in its Charter the right of all peoples to freedom and independence.
54.	The international Community can no longer tolerate the unjustified and unbearable obstruction of the admission of the People's Republic of Angola and the Socialist Republic of Viet Nam to the United Nations. More and more people here are speaking out against those attempts, because they undermine the prestige of our Organization and are also a flagrant violation of the principle of universality, which is the very strength of our Organization. The admission of the People's Republic of Angola and the Socialist Republic of Viet Nam cannot be postponed any longer, without defying democracy and calling into question the moral authority of the United Nations. The thirty-first session of the General Assembly must live up to its responsibilities and assert what is right and just concerning the admission of those two States, which find the door of the United Nations unfairly closed to them by reason of the improper use of the veto right by the United States of America.
55.	The maintenance of that exorbitant privilege which was granted by the founders at San Francisco to the allied Governments following their victory over Nazism can no longer be justified and is no longer in keeping with present-day reality or with simple justice. The decisions of the United Nations must reflect the interests of all the Member States. In such fundamental questions of the admission of States, a single Member can no longer assert certain domestic considerations which have little to do with the mission assigned to the Organization by its Charter. It is reprehensible indeed that a single negative vote can cancel out the positive votes of 14 other members of the Security Council. That is a denial of the principles of democracy. We must put an end to that anomaly which paralyses our Organization and discredits us in the eyes of the peoples of the world which we represent.
56.	The improper use of the veto right by certain permanent members of the Security Council has blocked the process of decolonization in southern Africa and has put a brake on effective action by the international community to bring down the racist and rebel regimes of Pretoria, Salisbury and Tel Aviv. Assured of impunity, thanks to the protection of their allies, they are openly challenging our Organization and have done so for a number of decades. That is why, at its thirteenth session, the Assembly of Heads of State and Government of OAU, meeting at Port Louis, adopted a resolution calling for a reconsideration of the veto right in the United Nations. We are sure that a number of delegations here present share the views and concern of OAU on that question.
57.	In the opinion of my delegation, the imperative task before us, namely the democratization and the rationalization of our institutions, requires that we reconsider the veto right of some Member States in the organ which is primarily responsible for the maintenance of peace in the world, the raison d'Stre of our Organization, this question must occupy a central role in our efforts to revise the Charter and restructure our institutions. The efficiency and the credibility of the United Nations depend on that action. I remain convinced that everyone has a proper appreciation of the importance of what is at stake.

58.	The sessions of the General Assembly give us an opportunity to review the international situation, to sum up what we have done for peace over the past year and to contemplate the future in the light of the objectives of the Charter. In this connexion, while we may say that relative peace has reigned in South-East Asia since the victory in the spring of 1975 of the patriotic fronts in Viet Nam, Cambodia and Laos, at the same time we must realize that with respect to certain sources of tension, the focus has shifted to Africa and western Asia. The bloodshed at Soweto, the general uprising of the blacks and the Coloreds in the large towns of South Africa against the inhumanity of apartheid and the savage and blind repression which followed, and which indeed continues today, reminded the international community of the ugly nature of the Fascist regime in Pretoria.
59.	Some like to say, perhaps to quiet their consciences, that for the past three decades there has been no war in the world. For them, regardless of the number of the victims, an armed confrontation is no undue source of concern, unless the arena is Europe and unless it endangers the major military Powers. In the terminology of those "mentors", the wars in Viet Nam, Laos and Cambodia, in the course of which the aggressors and their allies in the South-East Asia Treaty Organization used the means of mass destruction and extermination in a vain attempt to reduce the peoples of those countries to subjection, those wars are merely local conflicts. A more cynical view, indeed, could not be taken. It is not a well-known fact that in Viet Nam alone the quantities of bombs that were dropped during the 30 years of the national liberation struggle equaled in force all the bombardments that took place during the Second World War? From January to August 1973, from 4,000 to 5,000 tons of bombs per month were dropped on Cambodia, which is the equivalent of six atomic bombs of the type used at Hiroshima. For our part we would contradict that incorrect theory and say that the world has not known peace since 1939. The theater of war has moved from Europe to the third world, where violence has at times been extreme.
60.	Africa, like Viet Nam, Laos and Cambodia, does not need the "compassion" of those theoreticians and, if necessary, it will take up arms to free itself from the yoke of the racist regime of Pretoria and the rebel clique of Ian Smith. The peoples of those countries are on a war footing and they are determined today more than ever to recover the land of their ancestors and to determine their own future. The killings at Soweto, Alexandra and other black ghettos in South Africa have only made them stronger.
61.	We consider in this connexion that the historic communique of the Council of Ministers for Foreign Affairs of the five Nordic countries published at Copenhagen on 20 August last is an exceptional contribution to the liberation struggle of Africa. We should like to extend our thanks and congratulations to the peoples and Governments of those countries who have not spared their material, moral and political support to the freedom fighters.
62.	My delegation condemns, however, the recent agreement between South Africa and France on a nuclear power station.
63.	The international community will assume sole responsibility for the racial confrontation brought about by its own inertia. The fact that some major Powers have paralysed the United Nations gives Africans no alternative 
but to wage an armed struggle to win their inalienable right to freedom. We shall not retreat because ours is a just fight and our victory is inevitable. Azania, Zimbabwe and Namibia will be liberated. Mayotte will become part of the Comorian group, to which it has never ceased to belong. France has illegally occupied that province of the Comoros and must give it up immediately.
64.	No stalling tactics, regardless of how subtle they may be, and no military force can prevent the African peoples from achieving their final goal, namely, the total liberation of the last bastions of colonialism and racism in Africa. The last vestiges of colonialism will also be uprooted from the continents of Asia and Latin America by their people.
65.	Returning to western Asia, we note that there has been no progress in settling the two crises which have existed there for a number of years, namely, the crisis in the Middle East and the crisis in Cyprus.
66.	The situation in the first case is stalled because Israel refuses to abide by the relevant decisions of our Organization. The Committee on the Exercise of the Inalienable Rights of the Palestinian People, created by General Assembly resolution 3376 (XXX), has had no greater success with the authorities in Tel Aviv.
67.	The tragedy which continues to tear Lebanon apart and which indeed is a constant and daily threat to the very existence of that country and its people is one of the tragic consequences of the lack of improvement in the situation in that region.
68.	Tension is mounting in the Middle East and Israel continues to arm itself feverishly and to strengthen its alliance and military co-operation with the racist and Fascist regime in Pretoria. The theory of secure and recognized boundaries advanced by the officials in Tel Aviv is more and more being replaced by that of secure and defensible boundaries. The establishment of settlements, which has become State policy, is being frantically pursued in the occupied Arab territories. The "Koenig plan" is being hatched; here we have an antisocial plan which advocates a series of measures to check the growth of the Arab population in the country.
69.	The situation in the Middle East remains more explosive than ever. Israel's boasting and untimely out-bursts can ignite the powder at any moment. The United Nations must therefore reactivate the process of finding a settlement to the Middle East crisis before it is too late. It is above all up to the United Nations to implement the relevant resolutions which it adopted on the question and which established the framework, namely, Israel's unconditional withdrawal from all the occupied Arab territories and the restoration of the inalienable rights of the Palestinian people.
70.	This latter question is at the very heart of the Middle East crisis. That is why our Organization believes that the return of the Palestinian people to its homeland, which was usurped by international Zionism, is the sine qua non for a settlement. The Committee which was established to that end at the last session of the General Assembly was unfortunately not able to carry out its mission owing to
Israel's categorical refusal to co-operate with it. We must therefore see to it at this session that the Tel Aviv Government gives up its negative and belligerent attitude. If necessary, we must force it to do so by having recourse to the relevant provisions of the Charter. Let us not wait until violence breaks out in the area before attempting to contain it. Let us act in accordance with our responsibilities while there is still time. That is the price for a return to a just and lasting peace in this martyred land of the Middle East.
71.	The other center of tension in western Asia, Cyprus, continues to be a source of concern to us. Indeed, since the adoption by the General Assembly in 1974 of resolution 3212 (XXIX), no progress has been made in the inter- communal talks which that resolution recommended to the parties and which constitute the most appropriate framework for negotiating a just and lasting settlement of the crisis, that is to say, a settlement that would safeguard the sovereignty, independence, territorial integrity and policy of non-alignment of the Republic of Cyprus, which our Organization has pledged to guarantee.
72.	The five series of talks held under the auspices of the Secretary-General and his Special Representative in Cyprus have not produced any significant result. However, the doors are still open to new attempts at a settlement. The praiseworthy efforts that the Secretary-General continues to make to establish a basis for resumed negotiations among the parties should be supported and encouraged by our Assembly.
73.	When I spoke a moment ago about South-East Asia, I said that there was only relative peace there. I would add that it will remain precarious so long as that sub-continent continues to be plagued by the access of the Korean crisis. This was dramatically revealed by the well-known tree- cutting incident of August last. It was quite possible that that incident could have degenerated into open hostilities, and our Organization would have found itself involved, even though it has no effective responsibility in the country. Indeed, during this incident the so-called United Nations Command in Korea was receiving its instructions from a third authority and not from our Organization.
74.	We must draw a lesson from that. In fact, the United Nations served only to lend its name throughout the Korean war. It is only by making use of this subterfuge that the southern part of the country was turned into a military base for aggression, endowed with a formidable arsenal which even includes nuclear warheads. That is an example of the danger to peace and security in South-East Asia as a result of the tension persisting in Korea, as well as indication of the gravity of our responsibilities in maintaining the so-called United Nations Command. That is why my delegation believes that its dissolution is imperative, as was decreed by the General Assembly in its resolution 3390 B (XXX), which was not implemented because of the obstruction of certain Member States.
75.	The Koreans and the Koreans alone must be allowed to settle their dispute without any foreign interference. The foreign armed forces now in place there must be withdrawn unconditionally, in order to make it possible for negotiations to resume between the two parties on the basis of the 4 July 1972 joint communique of their Red Cross Societies.
The Armistice Agreement of 27 My 1953 is no longer relevant, and it must be replaced by a peace agreement. In the settlement of the Korean crisis,' the United Nations must ensure the territorial integrity of the country, which it has pledged to guarantee. Resolution 3390 B (XXX) remains valid in this connexion; our Organization must require that all its provisions be implemented.
76.	As we have just seen, the international situation once again confirms that the third world is not benefiting from detente; its promoters in any case conceived it only for the European continent and related areas beyond the Atlantic. The detente held out to us is based more on a balance of terror than on a real political desire to promote peace and true collective security in the world. Because of that, its foundations are fragile and its scope limited.
77.	The third world has become accustomed to this cruel reality. That is why the arms race is being frantically pursued. The Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] and the partial disarmament agreements concluded thus far have, as we have always said, been- outside the framework of real disarmament, that is to say, general, complete and con-trolled disarmament. The second round of the strategic arms limitations talks remains suspended and the conference on the mutual and balanced reduction of forces in central Europe seems to have come to a standstill.
78.	As the Secretary-General so aptly said in the introduction to his report on the work of the Organization:
"Any significant advance towards a system of world order based on collective responsibility will depend upon a degree of disarmament and upon a climate of confidence, both of which are lacking today." [See Aftl/l/ Add. 1, sect. V.]
No one is any longer deceived and no State any longer believes in the theory of collective security, which nevertheless remains vital for the survival of mankind. That is why increasing amounts are being spent on armaments.
79.	Again in the introduction to his report the Secretary- General indicated this when he said:
"... while the world spends approximately $300 billion a year on armaments, the net flow of official development assistance amounts to some $15 billion a year. Resources devoted to the arms race since the end of the Second World War have exceeded $6,000 billion} which is roughly equivalent to the 1976 gross national product of the entire world." [Ibid.]
That is stupefying!
464
80.	Vertical and horizontal nuclear proliferation is continuing. The "grey" market is expanding daily. The Fascist and belligerent regimes, such as those of Pretoria, Taiwan and Tel Aviv, now have nuclear capability thanks to official transactions. The world is living with the specter of self-destruction, while it must at the same time cope with the most serious challenges in its long history. But the words of the Preamble of the Charter are before us to remind us of the solemn commitments which we have undertaken vis-a-vis future generations. There is still time for the international community to come to its senses and resolutely move towards genuine disarmament, that is, general, complete and controlled disarmament.
81.	In this connexion we would recommend to the Assembly for assessment and consideration the resolution adopted at the Colombo Conference, in which the convening of a special session of the General Assembly on this question was proposed. [A/31/197, annex IV, resolution 12.]
82.	As I said during the general debate last year,  the insecurity which characterizes the international situation in regard to peace is also, unfortunately, a feature of the world economic situation. The same division exists, namely, the developed world on one side and the third world or the developing world on the other.
83.	More than two years after the sixth special session and one year after the seventh special session, which established the bases of a new international economic order to redress the imbalance, no progress has been made in the implementation of the celebrated Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)], which are the basis and the charter of that new international economic order.
84.	World-wide inflation, the recession in the industrialized countries and the iniquities of international trade have only widened the gap between the developed countries and the developing countries. Even before the world crisis the developing countries were finding it difficult to keep up with the implacable needs of development, and now their situation has worsened as a result both of the decrease in their resources and of the reduced flow of the foreign capital necessary for them to maintain their growth rate. According to recent estimates by the World Bank, there has been a zero growth rate, since 1975, in the per capita income in the least developed among the developing countries.
85.	The various conferences held for the purpose of setting up the structures of the new international economic order have yielded very meagre results indeed.
86.	First and foremost, there has been the North-South dialogue in Paris, or the Conference on International Economic Co-operation, which, had it not been for the ingenuity of the co-chairmen, would have failed because of the differences on the problem of the establishment of a common fund for commodities and the problem of public debt in the third world. Although we recognize that that Conference has some merit, the fact remains that we have no illusions about the results, for we still see no sign of a genuine thaw.
87.	With regard to the fourth session of UNCTAD, held at Nairobi in May 1976, it ended its work, at the eleventh hour, after stormy debates and under the pressure of world 
public opinion, with a consensus to which some delegations of the industrialized market-economy countries paid only lip service; indeed, shortly afterwards they rejected the consensus' in June during a ministerial session of the Organization for Economic Co-operation and Development in Paris. The negative attitude adopted by those countries constitutes a serious hindrance to the North-South dialog in Paris.
88.	I turn now to the United Nations Conference on Human Settlements, held last June at Vancouver. It too was characterized by a regrettable division between the North and the South.
89.	Finally, I would refer to the Third United Nations Conference on the Law of the Sea, which deals with an area unanimously regarded as the common heritage of mankind. Here again we must note that the participants at the fifth session were unable to reach any agreement. The intransigent statements of some delegations reminded us of the famous Berlin Congress of 1885, which made official the division of colonial possessions among the imperial Powers. The paradox of this "1976 Congress", that is, the fifth session of the Conference, is that the victims of the dividing up of the sea, the common heritage of mankind, are the land-locked and geographically disadvantaged States, including some industrialized countries of Europe.
90.	In this case the division is not based on traditional affinities, but on interests of the moment. On the one hand we have the coastal States and on the other the land-locked and geographically disadvantaged countries. None of the just claims of the latter countries were accepted. Actually, they were only asking for the legal confirmation of a de facto situation rather than making new claims. They asked that the convention being drawn up should merely note the right of free access to and from the sea and the right to exploit the marine resources in future exclusive zones. That request was refused. But the coastal States are about to obtain legal sanction for all their new demands. In order to bypass the requests of the land-locked and geographically disadvantaged countries, the spokesmen of the coastal States went so far as to offer them a deal, and what a deal! There is a flagrant injustice here. The international community cannot assume responsibility for that.
91.	Mali, my country, has no problem with its neighbors in regard to its access to and from the sea. It has the best of relations with the fraternal States of the Ivory Coast, Guinea and Senegal, which provide all port and transit facilities without asking anything in return. But in legislating for the future we must, taking into account the lessons of history, adopt a broader view than those who attended the Berlin Congress in 1885, Let us not, then, draw up, in the name of the United Nations, legal instruments that can lead to conflicts between future generations, when we know that under the Charter we are' committed to preserving those future generations from the scourge of war.
92.	Let us not encourage, through the strengthening of this division, the establishment of a "fourth world", as is desired by some theoreticians who always need something to prophesy about. The accentuation of the division in the world and the confrontation between groups of interests that could result from that division represent sources of tension that will inevitably endanger peace in the more or less distant future. The sea, the common heritage of mankind, which only yesterday belonged to no one, must be exploited for the benefit of all. It is in that spirit that we must draw up the new convention on the law of the sea, which will be, let us never forget, one of the main pillars of the new international economic order, which everyone ardently wishes to see established. Justice and solidarity are the principles that should guide us all as we build this edifice.
93.	The fourth part of my review of the world economic situation relates to international economic co-operation. Here again there has been no progress.
94.	Indeed, there has been a net reduction in the official development assistance of the industrialized countries. If the present rate continues, that assistance will be reduced by 1980 to 0.29 per cent of those countries' gross national product, whereas the Second United Nations Development Decade has established a goal of 0.7 per cent for that period. The praiseworthy financial assistance given by the countries of the Organization of the Petroleum Exporting Countries to the developing countries between 1970 and 1975, amounting to $16 billion, was insufficient to make up for the deficiency.
95.	Furthermore, the prospects for the fifth replenishment of the resources of the International Development Association [IOA], a branch of the World Bank which was established to assist in the financing of the development of the poorest countries, by means of long-term, interest-free bans are not encouraging because of the reluctance of the traditional donors. Indeed, the trend seems to be towards a reduction in contributions whereas, in view of the inflation in the world, fluctuations in national currencies, and the recession, the resources of IDA should be increasing if the level of action of the fourth replenishment, which will come to an end on 30 June 1977, is to be maintained in the future.
96.	With regard to the financing of the "third window", the World Bank has been able to mobilize only $600 million of the target of $1 billion. The International Fund for Agricultural Development, established in November 1974, has not yet been able to start operating because of the lack of resources.
97.	The picture that we have just painted is certainly not a brilliant one. It contains many shadows which must be eliminated if we really wish to establish the new international order that we have promised the world. Such an undertaking, on which the salvation of everyone depends, is incompatible with the spirit of exploitation and domination that guides certain large Powers. It is incompatible too with the subjugation of peoples that still persists in Africa, Asia and Latin America.
98.	The new international order, which is composed of a political, a military and an economic aspect, is an indivisible whole. If it is to be viable it must be based on justice, solidarity, harmony and collective security and responsibility. If that new international order is not established, mankind will succumb to confrontation and chaos. No nation, no group of nations, however powerful, can face alone the challenges confronting mankind. It is therefore high time that the great Powers of our world came to their senses and demonstrated a real political will to act in the common struggle we have undertaken for our survival. The implacable law of interdependence obliges them to do so. In any case, they have no alternative. May they heed this final appeal that my delegation takes the liberty of making to them through you, Mr. President.
